80957: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19691: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80957


Short Caption:KHORSANDI, M.D. VS. SMITH PLASTIC SURGERY, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A804819Classification:Civil Appeal - General - Other


Disqualifications:ParraguirreCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/10/2020 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/21/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCatherine Le KhorsandiEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						


AppellantChristopher Khorsandi, M.D.Emily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						


AppellantChristopher Khorsandi, M.D., PLLCEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						


RespondentLane F. Smith, M.D.Colleen N. Savage
							(Sgro & Roger)
						Anthony P. Sgro
							(Sgro & Roger)
						Jennifer V. Willis Arledge
							(Sgro & Roger)
						


RespondentSmith Plastic Surgery, Inc.Colleen N. Savage
							(Sgro & Roger)
						Anthony P. Sgro
							(Sgro & Roger)
						Jennifer V. Willis Arledge
							(Sgro & Roger)
						





Docket Entries


DateTypeDescriptionPending?Document


04/09/2020Filing FeeFiling Fee due for Appeal. (SC)


04/09/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-13480




04/09/2020OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


04/09/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-13498




04/09/2020Filing FeeE-Payment $250.00 from James J. Pisanelli. (SC)


04/09/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-13522




04/10/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)20-13741




04/27/2020Filing FeeFiling Fee due for Cross-Appeal. (SC)


04/27/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)20-15834




04/27/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)20-15836




04/27/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (Cross-Appeal). (SC)20-15839




04/28/2020Filing FeeE-Payment $250.00 from Anthony P. Sgro. (Cross-Appeal) (SC)


04/30/2020Docketing StatementFiled Docketing Statement Civil Appeal (REJECTED PER NOTICE ISSUED 05/01/20). (SC)


05/01/2020Notice/OutgoingIssued Notice of Deficient Docketing Statement. Corrected docketing statement due: 5 days.20-16560




05/01/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. (Docketing Statement). (SC)20-16563




05/01/2020Docketing StatementFiled Appellant/Cross-Respondent's Corrected Docketing Statement Civil Appeals. (SC)20-16590




05/06/2020Notice of Appeal DocumentsFiled Respondent/Cross-Appellants' Case Appeal Statement. (SC)20-17229




05/07/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.  (Case Appeal Statement). (SC)20-17431




05/07/2020Notice/IncomingFiled Notice of Posting Bond. (SC).20-17432




05/13/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued to June 1, 2020. (SC)20-18305




05/18/2020Settlement Program ReportFiled ECAR/Other. Settlement Judge requests until July 7, 2020 to submit the Early Case Assessment Report. (SC)20-18918




05/19/2020Notice/IncomingFiled Certificate of Service of Case Appeal Statement (Settlement Judge). (SC)20-19066




05/29/2020Notice/OutgoingIssued Notice to File Respondent/Cross-Appellants' Docketing Statement. Due date: 10 days.(SC)20-20390




06/05/2020Docketing StatementFiled Respondents/Cross-Appellants Docketing Statement Civil Appeals. (SC).20-21292




06/23/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued.  A status report is requested from both sides in 60 days regarding district court proceedings. (SC)20-23347




09/04/2020Settlement Program ReportFiled ECAR/Other.  The premediation conference is continued as there is ongoing litigation in the district court.  SJ reminded counsel that there is only a short time left to have a settlement conference. (SC)20-32703




10/09/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).20-37272




10/13/2020Settlement Order/ProceduralFiled Order Removing Appeal and Cross-Appeal from Settlement Program and Reinstating Briefing. This appeal and cross-appeal are removed from the settlement program.  Appellants/cross-respondents (appellants) and respondents/cross-appellants (respondents) shall each have 14 days from the date of this order to file and serve a transcript request form. Appellants' opening brief and appendix due: 90 days. (SC)20-37521




10/27/2020Order/ProceduralFiled Order to Show Cause. Respondents/cross-appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Appellants/cross-respondents may file any reply within 14 days from the date that respondents/cross-appellants' response is served. Briefing is suspended. (SC)20-39277




10/27/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  03/11/20.  To Court Reporter: Angie Calvillo. (SC)20-39370




11/25/2020MotionFiled Respondents/Cross-Appellants Smith Plastic Surgery, Inc. and Lane F. Smith, M.D.'s Response to Order to Show Cause. (SC)20-43060




12/09/2020MotionFiled Appellants/Cross-Respondents Reply to Order to Show Cause.  (SC)20-44793




12/15/2020Order/ProceduralFiled Order to Show Cause. Parties shall have 30 days from the date of this order within which to show cause why this appeal and cross-appeal should not be dismissed for lack of jurisdiction. Briefing is suspended. (SC)20-45436




01/14/2021MotionFiled Appellants/Cross-Respondents' Response to Order to Show Cause. (SC)21-01204




01/14/2021MotionFiled Respondents/Cross-Appellants Smith Plastic Surgery, Inc. and Lane Smith, M.D.'s Response to Order to Show Cause. (SC)21-01306




04/09/2021Order/ProceduralFiled Order Dismissing Cross-Appeal and Allowing Appeal to Proceed.  Appellants shall have 90 days from the date of this order within which to file and serve their opening brief and appendix.  (SC)21-10210




07/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Opening Brief and Appendix due:  July 22, 2021.  (SC)21-19018




07/22/2021BriefFiled Appellant's Opening Brief. (SC)21-21265




07/22/2021AppendixFiled Appendix in Support of Appellants/Cross-Respondents' Opening Brief.  Volume 1. (SC)21-21266




08/13/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' answering brief due: September 7, 2021. (SC)21-23670




09/07/2021MotionFiled Respondents' Motion for Extension of Time (Answering Brief). (SC)21-25881




09/14/2021Order/ProceduralFiled Order Denying Motion. Respondents have filed a motion for a second extension of time to file the answering brief. The motion is denied.  Respondents shall have 7 days from the date of this order to file and serve the answering brief and any appendix. (SC)21-26507




09/21/2021BriefFiled Respondents' Answering Brief. (SC)21-27323




09/21/2021AppendixFiled Respondents' Appendix - Volume 1. (STICKEN PER 12/6/21 ORDER). (SC)


10/20/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  November 4, 2021.  (SC)21-30194




11/04/2021BriefFiled Appellants' Reply Brief. (SC)21-31754




11/04/2021MotionFiled Appellant's Motion to Strike. (SC)21-31759




11/04/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/15/2021MotionFiled Respondents' Opposition to Appellants' Motion to Strike. (SC)21-32579




11/19/2021MotionFiled Appellant's Reply in Support of Motion to Strike. (SC)21-33374




12/06/2021Order/ProceduralFiled Order Granting Motion to Strike. Appellants have filed a motion to strike certain documents from respondents' appendix as well as the parts of the answering brief that rely on those documents.  Respondents oppose the motion and appellants have replied. The motion is granted to the following extent.  The clerk shall strike respondents' appendix, filed on September 21, 2021.   This court will disregard any argument in the answering brief that relies on the documents in respondents' appendix. (SC)21-34707




12/28/2021Notice/IncomingFiled Appellants' Notice of Supplemental Authorities.  (STRICKEN PER ORDER 1/25/22 - beginning on page 3 with "Under Spirtos," and ending on page 4 with "reverse the district court.)  (SC)21-36892




01/04/2022MotionFiled Respondent's Motion to Strike. (SC)22-00282




01/11/2022MotionFiled Appellant's Opposition to Motion to Strike Notice of Supplemental Authorities. (SC)22-01145




01/25/2022Order/ProceduralFiled Order Granting Motion.  The clerk shall strike the portion of the notice of supplemental authorities beginning on page 3 with "Under Spirtos," and ending on page 4 with "reverse the district court."  (SC)22-02529




04/21/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-12695




06/22/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2 [The Honorable Ron Parraguirre, Chief Justice, voluntarily recused himself from participation in the decision of this matter.] EN BANC. (SC)22-19691




07/18/2022RemittiturIssued Remittitur.  (SC)22-22424




07/18/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View